DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/16/2021 is acknowledged and entered by the Examiner. Claims 24 and 26 have been amended. Claims 2-15 were previously canceled. Claims 1 and 16-34 are currently pending in the instant application.  
The rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims 1, 16-24, and 26-34 under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2010/0234514 A1) is withdrawn in view of Applicant’s remark.
The rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over Noguchi (US 2010/0234514 A1) in view of Nicolas (US 2011/0256454 A1) is withdrawn in view of Applicant’s remark.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/03/2022 is in compliance with the provisions of 37 CFR 1.97 
Examiner’s Statement of Reason for Allowance
Claims 1 and 16-34 are allowed over the prior art of record. 
	The following is an examiner’s statement of reasons for allowance: the claims, filed on 12/16/2021, have been carefully reviewed and searched. 
	Initially, it’s noted that Applicant refers to the term “re-entrant morphology” as a special kind of surface morphology/texture/curvature/topography/structure/geometry that can be used to design surfaces that display extreme resistance to wetting from a number of liquids (See page 7 of the remark). It is further noted that the “re-entrant morphology” is an overhanging morphology that has a mushroom-like shape (See page 11, line 13, of the specification and Figure 2D).   
	The closest new prior art found is to US 2006/0214560 A1, hereinafter US’560. US’560 discloses a thin film (a polymer nanocomposite coating) and a method of manufacturing the thin film comprising of 0.1-40 vol% of carbon nanofibers (conductive nanoparticles) dispersed in an elastomer (See Abstract; [0010], [0035], and [0073]). 
	However, US’560 failed to disclose the thin film (a polymer nanocomposite coating) and the method of manufacturing said thin 
	Regarding claim 34, there is currently no prior art alone or in combination that teaches or fairly suggest a feature of a perfluorosilane on a surface of the polymer nanocomposite coating comprising an elastomer and at least 30 wt% of conductive nanoparticles as recited in the instant claim. Therefore, claim 34 is allowable over the prior art of record.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761